Case 1:14-cr-00158-AKH Document 93 Filed 01/04/21 Page 1 of 58

‘United States District Court
Southarn Bistrict of New York

United States
Vv.
Sahil Patel
Docket No. 1:14 CR.000153/ 01

Motion for comBassionate Release Pursuant 18 U.S.C U.1.Aci

COMES NOW, SAHIL PATEL, herein after Petitioner , and resPectfully
moves this hnora&le court to modify his sentence and immediately
release him to home confinement and a period of suferifised
release Pursuant to 18 U.S.C. 3582 c.1.A.i. The Unprecedented ,
emergent, and growing risk of COVID-19 could not have been
foreseen at sentencing , and poses extraordinary risks to
Petitioner's health and indeed his life.

Petitioner is 41 years old man Who suffers from Sack disk degenerarion
"Lower Back disk" , hypertension due to sHoradic anxiety , skin
level tuberculosis. Ths following psychological issues were
identified within ths sentencing proceedings : Petitioner has been
diagnosed to be schi¥ophrenia , manic depression , false sense

of reality , daily hallucinations , Mertigo, bipolar depression.
All of these conditions were attributed to an insatiable desire

for drugs and alchohol. Unfortunately MVCC cannot provide fair

or even an adequate treatment to address Petitioner's needs.

In fact as included in the exhibits , Petitioner has repeatedly
asked for Medication he was previouskty prescribed , WellButrin 60mg
and to his dismay the MVCC medical stuff “ackowledged they are
uaderstuffed due to the influx of COVID 19 cases at the facility
in addition to ti'e staff member admitted she did not know when
Petitioner would aBle to be provided the medication needed but rather
suggested Remron, and alternate drug , in which petitioner declined
dus to severe adVerse effects when #reviously used. Petitioner
despairately needs to seek #rofessional help in which he was

Breviosuly given by his #riWate physician and psychiatrist.

 
Case 1:14-cr-00158-AKH Document 93 Filed 01/04/21 Page 2 of 58

Petitioner has ascertained that he has contracted COVID 19 for the

simple fact the cllosed dormitory Living conditions that Petitioner

resides in has been on hightened COVID 19 protocol lockdown

since the Névember 19, 2020 whereby eight inmates within the

same POD collapsed and tested positiWe for COVID 19.

Whatsmore, one out of the eight positive tested is in critical care

at an external hos#ital unfortunately on life support and in a comma.

All 69 inmates dis#layed symptoms of fever , dizzyness, loss of

appetite, however it was not afforded: COVID 19 test.

The CDC has recently declared one of the post COVID 19 consequence,

for males over the age of 40 hich Petitioner is , 41, is a

hightened risk of blot clotting. MVCC has acknowledged this to all

positive tested COVID 19 inmates. This potential blood clotting

issue coupled with Petitioner's degenerate lower back disk

condition makes for a potential deadly outeome. The fact of the

matter is Petitioner already has two blot clots which has not been
addressed by MVCG medical petitioner has not baen in 80mg of econtrin
daily, which other inmates with the same condition have been prescribed

Petitioner fears for his life, and Justifiably so.

Procedural History

Petitioner was charged in Violation of 18:1951 , Conspiracy to commit

ahaha 19 Anenirary 1
extortion ; 184,37 , 912 > Conspiracy to rsonate federal office

5

mn
cn

mm

on

mp
and 18:1349 and 1343 conspiracy to commit wire fraud.

Petitioner was sentenced to 151 months in Prison and 3 years term.

of su#ervision.

Petitioner took immediate responsibility by accepting a plea agreement.
He has also fullfilled ail the recomendations from the court, including
drug treatment through the BOP non residential drug and alchohol
program,+ criminal behavior. Petitioner ackowledges his psychologal
deficiency and wishes to continue to seek professional treatment.
Case 1:14-cr-00158-AKH Document 93 Filed 01/04/21 Page 3 of 58

Since Petitioner's incarceration Petitioner has Moluntarily

completed numerous BOP courses. These include life skills ,

parenting , Na&DAP, drug awareness program , BOP college guild ,

business administration , supply chain and delivery , commerce

and trade, international business law.

Petitioner wishes to return to native country and will not fight

any deportation attempts. As already stated in the exhibit - compassionate
release to Warden , Petitioner has immediate access to amployment
sullport and medical help. upon arrival in India.

Petitioner has a strong family Foundation to continue his rehabilitation
and integration back into and as a contributing member of society,
Petitioner would conclude reiterating the simple fact that MVCGG GEO
cannot provide a safe environment for him .

Petitioner is no longer afraid of contracting COVID 19 as he already has
asymptomatically , however he.fears now for the post COVID related
consequences. He was left along with the rest 68 innates to recover by
them selves due to the unrighten MVCC policy of herd inmunity which
indeed is #tery cruel and unusual #unishment. This was not the intent

of honorable Judge Hellerstein when sentenced Petitioner.

Petitioner was supposed to face an incarceration sentence for
rehabilitation purposes, not a death sentence or worse , daily
psychological torture of not knowing who will be the next to die,or

he will even survive to see his family again.
Case 1:14-cr-00158-AKH Document 93 Filed 01/04/21 Page 4 of 58

Conclusion

For the reasons set herein , and the current elevated crisis
facing America, specifically in the Prison system , Petitioner
believes the relie#es and remedies as outlined in the attorney
General's memorandum , of April 2020, are applicable to him

for compassionate release with immediate deportation to his
country , as he has served 55.3 percent of his statutory sentence,
he is not affiliated with any gangs, Petitioner is considerably
older now from when the original date of offense and has matured
in his behavior and thought process of been a contributing member
to society. Petitioner humbly requests the court considers and grants
this Petition for compassionate release and - or apply ail
applicable releaves and remedies in which the court is aware

and well versed in.

30"

Respectfully submitted this day of December 2020.

By : ce te

SAHIL PATEL

BOP # 71079066, MVCC
555 GEO DRIVE
Philipsburg, PA, 16866
Case 1:14-cr-00158-AKH Document 93 Filed 01/04/21 Page 5 of 58

 

Under the First Step Act , this Court has. broad authority to
determine whether extraordinary and compelling circumstances«exist

to modify petitioner's sentence and release him to home confinement.
This motion is ripe because Petitioner requested relief more than

30 days ago.

The First Stept Act , expressly permits Petitioner to move this court
to reduce his term of imprisonment and seek compassionate release,
See 18 U.S.C. § 3583(c)(1)(A)(i).

Under normal circumstances , a Petitioner can seek recourse through
the courts after either (1) the Federal Bureau of Prisons (BOP)
declines to file such a motion on his behalf ; or (2) there has

been a lapse of 30 days from the Warden's receipt of the Petitioner's
request, whichever is earlier.Id.

Petitioner transmitted requests for compasisonate release to the
Warden at Moshannon Valley Correctional Institute . See Exhibit(s)
Petitioner has exhausted the administrative process.

There are extraordinary and compelling circumstances to grant
this request.
After exhausting the administrative process or the lapse of 30

" a:court may then reduce the term of imprisonment " after

days ,
finding that extraordinary and compelling reasons warrant such a
reduction and such a reduction is consistent with applicable

wm Taos

policy state is
v. Ebbers, 02 Cr. 1144 (VEC), 2020 WL 91399, at *4, Dkt. No. 384
(S.D.N.Y. Jan 8, 2020). In making such a decision » a court must

_ _
IELELS

)

sued by the sentencing commission. United States

also consider the sentencing factors set forth in section 3553(a)
to the extend that they are applicable Id. (quoting 18 U.S.C. §€c)(1)(A)).
The sentencing commission does not constraint the court's independent

assessment of whether extraordinary and compelling reasons warrant
a sentence reduction in light of the First Step Act's amendments,

Uilited States.v. Beck 13, Cr. 186, 2019 WL 2716505, at *5+6
(M.D.N.C. June 28, 2019); See also Ebbers, 2020 WL 91399, at *4,

Indded the district courts themselves have the power to determine

 

what constitute extraordinary and compelling reasons for compassionate
release, United States v. Young , 00 Cr. 02, 2020 WL 1047815,
at *6 (M.D.Tenon. Mar. 4, 2020) (finding the legislative history

ar |S
Case 1:14-cr-00158-AKH Document 93 Filed 01/04/21 Page 6 of 58

of 18 U.S.C. § 3582(c)(1)(A) indicates that lawmakers thought that
extraordinary and compelling reasowa for a sentence reduction
should not be limited to medical condition , age, and family
circumstances and granting compassionate release, )

The United States Sentencing guidlines Application Notes to Section
1B.13 describe four potential extraordinary and compelling reasons,
United States v. Venice, 17 Cr. 89 (CS), Dkt. No. 1009 (S.D.N.Y.
May 7, 2020); See U.S.S.G. § 1B.13, emt, n.t(A)-(D), including a
catch all fourth category.

 

- Other reasons - As determined by the Director of the bureau of
Prisons, there exists in the Petitioner's case an extraordinary

and compelling reason than, or in combination with, the reasons
described in subdivisions (A) through (C). .

U.S.S.G. § 1B.13. cmt. n.1(D). Like the defendant in Venice, supra,
Petitioner does not suggest he meets any of the first three categories
,» but argues that the risk the corona virus pandemic poses to one

with his conditions meets the fourth category.

Many courts have consider granting compassionate release during the
instant pandemic. See, e.g United States v. Knox, 15 Cr. 445

(PAE), Dkt. No. 1088 (S.D.N.Y. Apr 10, 2020), ; United States v. Resnick,

 

12 Cr. 152 (CM), Dkt. no. 461 (S.D.N.Y. Apr, 2, 2020);

United States-v. Perez, 17 Cr. 513 (AT), Dkt No. 98 (S.D.N.Y. Apr, i
, 2020); United States v. Sawicz, 08 Cr. 287 (ARR), 2020, WL 1815851
(E.D.N.Y. Apr. 10, 2020); United States v. Field, 18 Cr. 426 (JPO)
Dkt. No. 38 (S.D.N.Y. Apr. 6, 2020); United States v. Musumeci,

07 Cr. 402 (RMB), Dkt. No. 58 (S.D.N.¥. Apr. 28 2020);

United States v. Fazio, 11 Cr. 873(ER), Dkt. No. 329 (S.D.N.Y. May
15, 2020).

 

Jail is not a safe place for petitioner

The COVID-19 pandemic.is extraordinary and unprecedented in

modern times in tthis nation. It presents a clear and present danger
to free society for reasons that need no elaboration.

United States v. Hernandez, 18 Cr. 834 (PAE), 2020 WL 1684062,

at *3 (S.D.N.Y. Apr. 2, 2020). COnfined to a small cell where

social distancing is impossible Petitioner and inmates like
him cannot protect them selves From the spread of a dangercus

VI
Case 1:14-cr-00158-AKH Document 93 Filed 01/04/21 Page 7 of 58

and highly contagious virus. United States v. Perez , 17 Cr. 513 .
(AT), 2020 WL 1546422, at *4 (S.D.N.Y. Apr. 1, 2020). Effective

and social distancing in most facilities is virtually impossible
and crowding problems are often compounded by inaquate sanitation
such as lack of hand sanitizer or sufficient opportunities to

wash hands. See_ Exhibit - Affidavit from Brie Williams, M.D.
Conditions of confinement create an ideal environment for the
transmission of highly contagious diseases like COVID-19 See id.
("Because inmates live in close quarters, there is an extraordinary
high risk of accelerated transmission of COVID-19 within jails
and prisons.

Inmates share small cells , eat together and use the same bathrooms
and sinks... They are not given tissues or sufficient hygiene supplies.
In jails the probability of transmission of potentially pathogenic
organisms is increased by crowddipz, delays in medical evaluation
and treatment, rationed access to soap, water, and clean Laundry.
and insufficient infection control expertise. See joseph A. Blick .
(2007). Infection control in Jails and Prisons . Clinical
infectious Diseases 45(8):1047-1055, at https://academic.oup.com/
eid/article/45/8/1047/344842.

As the pandemic has persisted , jails officials have exposed the
insufficiency of protective measures in federal facilities

accross the country. For example the Warden at FCI Fort Dix said
hig eawstiyarnman tH

+ Sho1lsa pt FF ; + Onn A Pt
IOC POSSioie Gt CHis SUTVITOnMETT. Lote AGL.

"Social distancing is
of New Jersey , Press release, availabe at https://aclu-nj.org/
news/2020/05/04/medically-vulnerable-people -federal-prison-file-
class-action.

At FCI Ray Brook, the head of the correctional workers union said:
The measures put in place are nothing more than an attempt to
appear that we are addressing the issues, while in reality we are
doing nothing. See* James Weldon, Correctional Officers' Union
Sounds the Alarm, Adirondack Daily Enterprise (Mar. 24, 2020)
available at https://www.adirondackdailyenterprise.com/opinion/
guest-commentary/2020/03/correctional officers-union-at~fci-ray-
brook-sounds-the alarm/.

In the community where FCC Lompoc is located, the mayor stated that

the spread:of COVID-19 in the community is largely due to the

 
Case 1:14-cr-00158-AKH Document 93 Filed 01/04/21 Page 8 of 58

prison and could have been curbed if.:prison leaders acted sooner.
Jand were more transparent. See Kimberly Kindy, et al.,

These towns love their federal prison. But COVID~19 is straining
their relationship. The Washingotn Post, May 9, 2020, available
at_ https://www.washingtonpost .com/national/these-towns~love-
their~-federal-prison-but-covid-19-is-st raining-their-relationship/
2020/05/08/68693702~9084-11-ea~9e23-6914ee410a5f_ story.html.
Petitioner is housed at a GEO facility which is run by the same
GEO Group that :.

1. Was found in 2013 guilty of "Doctoring its own Wikipedia Page".
2. Has been classified by the A.C.L.U. as "Prison profiteers"

3. GEO secretly banned COVID-19 testing thus makes them complicit
in the policy of endangering Inmates health and well being..

4, The A.C.L.U. in a recent filing against GEO California found
that GEO when considering releasing an inmate striken with

tt

cancer was on the record of saying "...but he is not dying fast enough,

 

to warrant a dire situation. "

5. In 2018 it was found "ICE contactor (GEO) scares activists with

legal threats in an effort to cover up misdoings. ~ Source: A.C.L.U. |
6. In a recent interview “with the A.C.L.U. it was a general consensous
among inmates at GEO "They dont care if you die",

There is a significant reason to believe that the number of positive
cases reported in federal prisons are artificially low.

If the prisons are not testing people , they cannot say whether or
not the virus is under control. Indeed the BOP facilities at Oakdale

, Elkton, and Butner all posted Low numbers shortly before inmates
started dying; There are over 21 deaths among these facilities
alone Id. .

As a private fecility , Moshannon Valley is far more of a black
box regarding the information that is made available to the
public, Unlike BOP facilities accross the couftitry , Mcshannon Valley
does not post its statistics on the BOP website , tallying

rates of infection and death. Nor to date, is anyone aware of any
independent inspections or litigation regarding the conditions there,
At the GEO facility in Queens , NEW York, GEO has tested only 44
inmates and 39 of them were positive. The actual rates might be even
higher. That is a rate of 89 percent. There were also 30 positive

aw
Case 1:14-cr-00158-AKH Document 93 Filed 01/04/21 Page 9 of 58

staff members,

GEO Queens medical team is severely understaffed. There is only one
physician , Dr. Sajjad Mohammad, and one Registered: Nurse (RN)

on staff, both of whom visit the facility infrequently .

Currently , only one health professional - a licenced practical :.
Nurse: (LPN) - visits the facility on a daily basis. The LPN

makes only cursory rounds to hand out pre-prescribed medication

, take temperatures, and monitor high risk and COVID~19 positive
inmates, Inmates are left alone with no medical monitoring for many
hours at a time ahd there are no medical staff onsite at the facility
at night. Moreover, because the LPNs are not licenced to prescribe
medications or perform medical procedures, inmates who are experiencing
“symptoms of COVID-19 , but who have not been tested, cannot obtain
needed medications or treatment. Given the current conditions

at GEO Queens , it is likely that the majority of the inmate
population has been exposed to COVID-19 but who have not been tested
cannot obtain treatment,

Given that they run by the same company , logic dictates that
Moshannon Valley C.I. may have similar medical staffing shortcomings.
Moshannon Valley C.I. has at least three staff members tested
positive,

As of October 25 2020, Unit A was placed on a strict lockdown

by fear of COVID-19 outbreak, while the remaining compound inmates
are kept in the dark without any updates.

When queried by any inmates about anything COVID-19 related the
the Unit Manager responded faciciosuly " I did not: know that we
now house Dr. Fauci'’s here ".

So the statistics that Moshannon Valley (if any) publishes are
misleading. There has been no testing:to any inmates for COVID-19.
Courts have repeatedly discounted the government's reliance on a
rate of zero in the absence of widespread or any testing. Petitioner
urges the court to do the same.

Another Court has recently granted a compassionate release petition
for a defendant who was also serving time at Moshannon Valiey C.I.
See. United States v. Molina Acevedo, 18 Cr. 365(LGS), 2020 WL
3182770 (S.D.N.Y. June 15, 2020). In that case, Judge Schofield

credited the defendant's description of the living situation at the

 

 
Case 1:14-cr-00158-AKH Document 93 Filed 01/04/21 Page 10 of 58

the facility. Id. at *3 ("a Unit with seventy four inmates who share
three toilets and showers, a single sink to wash their hands, and
four or five other sinks for washing personal items.

Also , Petitioner want to bring to Court's attention the fact that
an additional layer of quarantine was implemented due to a severe
varicella outbreak . During this heightened period of uncertainty
which caused severe angst to the inmates the facility blocked the
ability to change weekly linen that was afforded to the inmates
which resulted in a three week fermentation of the virus in the
pod. To underscore this point the mental anguish in which the
inmates faced was monumental to:say the least. Daily sick calls

to the prison psychiatrist: increased seven fold due to the
stress and anxiety increase.

The deplorable confined:conditions the inmates face include

make shift Gyms: in the toilets , Christian bible studies in the
limited shower stalis, petitioner asks the court to imagine to have
seventy four grown man living in a thousand square foot area. The
previous referenced Gym facility and bible study facility in toilets
ans shower stalls may seem layghable to some but it is the harsh
reality behind the veiled doors of GEO Moshannon Valley.

On October. 30, 2020 the curtains -asédstoipatbibionnthenthreei tefilets
weresinexplicably removed in the wee hours of the morning. To the
dismay and shagrin to the inmates who awoke to use the gentlemen's
convinience as part »of the morning routine, there were shocked
and dishearten to come to the realization that they would have to
use the toilet “for number 2 purposes" (using the prison Jargon)

in full view of the entire dorm, and while other inmates where
brushing their teeth less than one foot away and using the
microwave less than 6 feet away to make their morning breakfast.
This is nothumane conditions,

Also, as of three. months ago there were 6125 federal inmates and
700 BOP staff members that have tested positive for COVID-19.

 

 
Case 1:14-cr-00158-AKH Document 93 Filed 01/04/21 Page 11 of 58

On November 4 2020, at 09:20 am , The Facility Administrator
L.J.Oddo escorted by United Manager D. Jones announced at Charlie

Unit that 4 staff members have been tested positive for COVID.

To this date no widespread Inmate testing has been conducted.

So up to this date, nobody has any idea how many inmates have been
tested.

The chances that there actually no people (inmates) with COVID-19

at Moshannon Valley are very slim. For example the federal prisons
In California , finally engaged in a widespread testing, and they
found 70 percent of the population at Lompoc and 65 percent of

the population at FCI terminal island were positive for COVID-19.

In Pennsylvanis where Moshannon Valley is located there are at

least 75,800 cases of coronavirus and at least 7,000 deaths.

See Pennsylvania Department of Health website , available at
https://health. pa. gov/topics/disease/coronavirus/Pages/Cases.aspx.
The virus has specifically arrived at Clearfield county , where
Moshannon Valley C.I. is located. That the virus has entirely spared
the facility (or that it will continue to) ignores our collective
experience during this global pandemic. See United States v. Pagliuca
17 Cr. 432(CS), Dkt. No. 63 (S.D.N.Y. May 18, 2020) (holding that
despite there being no positive cases yet at FCI Fort Dix low

 

security prison facility , “that reduces the risk to Defendant,
although of course the situation could change at any time , and

of course anyone in an institution where social distancing is not
possible ~ be it a prison or a nursing home - is by definition increased
risk"). Of course the danger during this pandemic is that safety.

today does not guarantee safetytomorrow. Thus a number of courts

have ordered compassionate release for high risk prisoners

in prisons including Moshannon Valley C.I see United States v.

Molina Acevedo, 18 Gr. 365(LGS) , 2020 WL 31827 S.D.N.Y:; June
15, 2020) and United States v. Frometa Hernandez (N.Y.S.D.),

See UNited States v. Asaro, 1/ Cr. 127 (ARR), 2020 WL 1899221

at * 6 CE.D.N.Y) Apr, I7, 2020) (granting compassionate release

because although there were no confirmed cases of COVID-~19

 

at Springfield (prison were the defendant was housed ) I cannot
conclude that no cases are in fact present without assurances

that the BOP is routinely testing everyone within the facility ).

 
Case 1:14-cr-00158-AKH Document 93 Filed 01/04/21 Page 12 of 58

United States v. Pabon, 17. Cr. 165 Dkt. No. 118 (E.D. Pa. ,

May 4, 2020) (granting compassionate release because if the Court
waits to act until BOP confirms its first case of COVID~19

at Lewisburg, it may be toolate for vulnerable inmates like the
defendant , and the courtis not willing to take that risk)

United States. V. Fazio, 11 Cr. 873(ER). Dkt. No. 329

(S.D.N.¥ May 15, 2020)granting compassionate release for a defendant
at FCI Fort Dix low facility); United States v, Pagliuca,. |

17 Cr. 432 (CS), Dkt. No. 63 (S.D.N.Y. May 18, 2020) (same);

United States v. Joel Prado, 13Cr. 811 (ALC), Dkt. No. 722

(S.D.N.Y. Aprs 30, 2020) (Granting compassionate release for a
defendant at FCI Schuylkill; United States v. Ozols, 16 Cr.
692 (JMF), Dkt. No. 488 (S.D.N.Y. Jun 2, 2020) (granting
compassionate release for a defendant at FSL Jessup).

 

 

 

 

 

Petitioner's Immigration detainer is not Disqualifying.

The Warden at Moshannon Valley..Ci based his denial of Petitioner's
request for compassionate release on the fact that Petitioner

is a deportable alien and because Immigration and customs Enforcement
(ICE) has lodged a detainer for deportation proceedings,.

See Exhibit - Warden's Response and Administrative Process
Therefore the Warden writes that Petitioner is ineligible for
community programs to include halfway house , home confinement

and compassionate release. .
This stated bar however does not appear in 18 U.S.C § 3582 nor does
it appear as a bar in the applicable Bureau of Prisons program
statement. Unresolved detainers fall into the category of
circumstances that should be considered along with the nature

and circumstances of the offense, criminal history, supervised
released violations, among many. other factors, See Programs
statement 5050.50 at p.12 available at https://www.bop.gov/policy
/progstat/5050_050_EN.pdf.

The program statement cautions that all detainers and holds should
be resolved prior to the Warden's submission of a case ; If a
detainer cannot be resolved , then an explanation is needed. Id,
at p.13. Thus, under BOP's own criteria , the detainer is simply
Case 1:14-cr-00158-AKH Document 93 Filed 01/04/21 Page 13 of 58

one factor in the Warden's consideration that requires comment

if unresolved. It is not disqualifying.

Moreover, the Warden's view, leaves Petitioner in a catch-22.

He notes that if a decision is made in regards to Petitioner's
deportation status and he is determined to be not deportable

the inmate becomes eligible for those programs. In other

words, in the Warden's view, the first step here is for ICE

to determine whether Petitioner is deportable. If not, he will be

 

eligible for community based programs, and so could be granted release.
But ICE will make no deportability determination until after
Petitioner is released from federal criminal custody.

 

(indéed that is the purpose of a detainer: ICE notifies the prison
that it would like an opportunity to process him before is

release to community). Thus Petitioner is being told that he

cannot get ealry release because ICE has a hold- and the decision
about that hold cannot be made until he is released. Such a paradaox
should not Limit Petitioner's eligibility for release during a

global pandemic. The detainer simply protects ICE's opportunity

to process Petitioner after thefederal criminal justice system

is finished with him. Hére, Petitioner encourages the court

to finish with him immediately.
Case 1:14-cr-00158-AKH Document 93 Filed 01/04/21 Page 14 of 58

Exhibit - Affidavit of Dr. Brie Williams
Case 1:14-cr-00158-AKH Document 93 Filed 01/04/21 Page 15 of 58

AFFIDAVIT OF BRIE WILLIAMS,

APPLICATION FOR RELEASE FROM MD

CUSTODY

1, Brie Williams, hereby affirm as follows:
| 1. Tam a doctor duly licensed to practice medicine in the State of California.

2, I am currently a Professor of Medicine at the University of California, San
Francisco (“UCSF”) in the Geriatrics Division, Director of UCSF’s Amend: Changing
Correctional Culture Program, as weli as Director of UCSF’s Criminal Justice & Health Program.
In that capacity, my clinical research has focused on improved responses to disability, cognitive
impairment, and symptom distress in older or seriously il] prisoners; a more scientific development
of compassionate release policies; and a broader inclusion of prisoners in national health datasets
and in clinicai research. ] have developed new methods for responding to the unique health needs
of criminal justice-involved older adults —including an evidence-based approach to reforming
compassionate release policies and the design of a new tool to assess physical functioning in older
prisoners. i was previously a consultant for the California Department of Corrections and
Rehabilitation, as well as for other state prison systems,

3. I have extensive experience working with vulnerable populations, in particular the

incarcerated and the elderly.

 
Case 1:14-cr-00158-AKH Document 93 Filed 01/04/21 Page 16 of 58

4, 1 submit this affidavit in support of any defendant seeking release from custody
during the COVID-19 pandemic, so Jong as such release does not jeopardize public safety and the
inmate can be released to a residence in which the inmate can comply with CDC social distancing
guidelines. The statements in this affidavit are based only on the current state of emergency and

the circumstances described below.

The Risk of Infection and Accelerated Transmission of COVID-19 within Jails and Prisons
is Extraordinarily High.

5. Prisons and jails are not actually isolated from our communities; hundreds of
thousands of correctional officers and correctional healthcare workers enter these facilities every
day, returning to their families and to our communities at the end of their shifts, bringing back
and-forth to their families and neighbors and to incarcerated patients any exposures they have
had during the day. Access to testing for correctional staff has been “extremely limited,” puards
have reported a “short supply” of protective equipment, and prisons are not routinely or
consistently screening correctional officers for symptoms.!

6. The risk of exposure is particularly acute in pre-tria! facilities where the inmate

populations shiit frequently.2 For example, despite the federal government’s guidance to stay

 

1 Keegan Hamilton, Sick Staff, Inmate Transfers, and No Tests: How the U.S. Is Failing Federal Inmates as
Coronavirus Hits, Vice (Mar. 24, 2020), https://www.vice.com/en_ca/article/jge4vg/sick-staff-inmate-transfers-and-
no-tests-how-the-us-is-failing-federal-inmates-as-coronavirus-hits.

See also Daniel A. Gross, “ft Spreads Like Wildfire”: The Coronavirus Comes ta New York’s Prisans, The New
Yorker (Mar. 24, 2020), https:/Avww.newyorker.com/news/news-desk/it-spreads-like-wildfire-covid-19-comes-to-
new-yorks-prisons; Josiah Bates, ‘We Feel Like All of Us Are Gonna Get Corona.’ Anticipating COVID-19
Outbreaks, Rikers island Offers Warning for U.S. Jails, Prisons, Time (Mar. 24, 2020),
https://time.com/5808020/ikers-island-coronavirus/; Sadie, Gurman, Bureau of Prisons dmposes 14-Day
Quarantine to Contain Coronavirus, WSJ (Mar. 24, 2020), https://www-wsj.com/articles/burean-of-prisons-
imposes-]4-day-quarantine-to-contain-coronavirus-1 1585093075; Cassidy McDonald, Federal Prison Workers Say
Confiietings Orders on Coronavirus Response Is Putting Lives at Risk, CBS News (Mar. 19, 2020),
https:/Awww.cbsnews.com/iews/coronavirus-prison-federal-employees-say-conflicting-orders-putling-lives-at-risk-
2020-03-19/,

2 Emma Grey Ellis, Covid-19 Poses a Heightened Threat in Jails and Prisons, Wired (Mar. 24, 2020),
bitps://wew.wired.com/story/coronavirus-covid-19-jails-prisons/,

 
Case 1:14-cr-00158-AKH Document 93 Filed 01/04/21 Page 17 of 58

inside and many states’ stay-in-place orders, many prosecutors are still arresting individuals and
seeking detention? Pre-trial detention facilities are still accepting new inmates who are coming
from communities where COVID-19 infection is rampant. As of today’s date, the Bureau of
Prisons is still moving inmates from facility to facility, including prisoners in New York.*

7. Because inmates live in close quarters, there is an extraordinarily high risk of
accelerated transmission of COVID-19 within jails and prisons. Inmates share small cells, cat
together and use the same bathrooms and sinks. They eat together at small tables that are cleaned
only irregularly. Some are not given tissues or sufficient hygiene supplies.” Effective social
distancing in most facilities is virtually impossible, and crowding problems are often compounded
by inadequate sanitation, such as a lack of hand sanitizer or sufficient opportunities to wash hands.®

Inmate Populations Also Have the Highest Risk of Acute Hiness and Poor Health Qutcomes
if Infected with COVID-19.

8. There are more than 2.3 million people incarcerated in the United States’

 

3 Stephen Rex Brown, ‘Business as Usual’ For Federal Prosecutors Despite Coronavirus, Nadler Writes, Calling
Jor Release of Inmates, N.Y. Daily News (Mar. 20, 2020), https:/Avww.nydailynews,com/new-york/ny-nadler-doi-

4 Courtney Bublé, Lawmakers, Union Urge Halt to All Prison Inmate Transfers, Government Executive (Mar. 25,
2020), https:/Awww.govexec.com/management/2020/03/lawmakers-union-urge-halt-all-prison-inmate-
transfers/164104/; Harnilton, Sick Staff’ Inmate Transfers; Luke Barr, Despite Coronavirus Warnings, Federal
Bureau of Prisons Still Transporting Inmates, ABC News (Mar. 23, 2020),https://abcnews.go,com/Health/warings-
bureau-prisons-trausporting-inmates-sources/story7id=6974 74 16.

> Justine van der Leun, The Incarcerated Person Who Knows How Bad It Can Get, Medium (Mar. 19, 2020),
https://gen .medium.cormn/what-its-like-to-be-in-prison-during-the-coronavirus-pandemic-te770d0ca3c5 (“If you
don’t have money, you don’t have soap or tissues.””); Keri Blakinger and Beth Schwartzapfel, How Can Prisons
Contain Coronavirus When Purrell Is a Contraband?, ABA Journal (Mar. 13, 2020),
hitps:/Avww.abajournal.com/news/article/when-purel]-is-contraband-how-can-prisons-contain-coronavirus.

§ Rosa Schwartzburg, ‘The Only Plan the Prison Has Is to Leave Us To Die in Gur Beds’, The Nation (Mar. 25,
2020), https:/www. thenation.com/article/society/coronavirus-jails-mdec/,

? Kimberly Kindy ef af., ‘Disaster Waiting to Happen’: Thousands of inmates Released as Jails and Prisons Face
Coronavirus Threat, Washington Post (Mar. 25, 2020}, https:/Avww.washingtonpost.com/national/disaster-waiting-
to-happen-thousands-of-inmates-released-as-iails-face-coronavirus-threat/2020/03/24/761 c2d84-6b8c- 1] ea-b313-
df458622c2ce_story html,

 

 
Case 1:14-cr-00158-AKH Document 93 Filed 01/04/21 Page 18 of 58

approximately 16% of whom are age 50 or older.® The risk of coronavirus to incarcerated seniors
is high. “Their advanced age, coupled with the challenges of practicing even the most basic disease
prevention measures in prison, is a potentially lethal combination.”? To make matters worse,
correctional facilities are often ill-equipped to care for aging prisoners, who are more likely to
suffer from chronic health conditions than the general public.

9. An estimated 39-43% of all prisoners, and over 70% of older prisoners, have at
least one chronic condition, some of the most common of which are diabetes, hypertension, and
heart problems.'° According to the CDC, each of these conditions—as well as chronic bronchitis,
emphysema, heart failure, blood disorders, chronic kidney disease, chronic liver disease, any
condition or treatment that weakens the immune response, current or recent pregnancy in the last
two weeks, inherited metabolic disorders and mitochondrial disorders, heart disease, lung disease,
and certain neurological and neurologic and neurodevelopment conditions!!—puts them at a

“high-risk for severe illness from COVID-19."!?

 

’ Brie Williams e¢ ai, Strategies to Optimize the Use of Compassionate Release from US Prisons, 110 AJPH S81,
828 (2020), available at hitps://ajph.aphapubjications.org/doi/full/10.2105/AJPH.2019,305434; Kimberly A,
Skarupski, The Health of America’s Aging Prison Population, 40 Epidemiologic Rev. 157, 157 (2018), available at
https://Awww.ncbi olm.nih.gov/pmec/articles/PMC59828 10/.

° Weihua Li and Nicole Lewis, This Chart Shows Why the Prison Population is Sa Vulnerable to COVID-19, The
Marshall Project (Mar. 19, 2020), https://www.themarshallproject.org/2020/03/19/this-chart-shows-why-the-prison-
population-is-so-vulnerable-to-covid-19.

© Brie A. Williams ef al, How Health Care Reform Can Transform the Health of Criminal Justice-involved
Individuals, 33 Health Affairs 462-67 (2014), https:/Awww-ncbi.nim.nih.gov/pme/articles/PMC4034754/; Brie A,
Williams et al., Coming Home; Health Status and Homelessness Risk af Older Pre-release Prisoners, 25 J, Gen.
Internal Med, 1038-44 (2010), available at https://link.springer.com/content/pdf/10.1007/s1 1606-01 0-1416-8 pdf:
Laura M. Maruschak e7 al., Medical Problems of State and Federal Prisoners and Jail Inmates, 20] 1-12, U.S. Dept
of Justice (Oct. 4, 2016), at 5, available at https:/Avww.bjs.gov/content/pub/pdfimpsfpjil 112.pdf.

" Harvard Health Publishing, Coronavirus Research Center, Harvard Medical School (Mar. 25, 2020),
https://www.health.harvard.edu/diseases-and-conditions/coronavirus-resource-center.

" Centers for Disease Contral and Prevention, Coronavirus Disease 2619: People Who Ave at Higher Risk,
https://www.cde.gov/coronavirus/2019-ncev/specific-groups/people-at-higher-risk.himl (last updated Mar. 22,
2020).

|
|
|

 
Case 1:14-cr-00158-AKH Document 93 Filed 01/04/21 Page 19 of 58

10. However, even many young federa} prisoners suffer from asthma, rendering them
also very vulnerable to coronavirus.'3

11. —_ But it is not only the elderly, or those with preexisting medical conditions that are
at risk of coronavirus in a correctional setting. As of March 23, 2020, New York City reported
that “[p}eople ranging in ages from 18 to 44 have accounted for 46 percent of positive tests.”!4
Across the United States, 38% of those hospitalized are between the ages of 20 and 54 and 12%
of the intensive care patients are between 20 and 44,'5

12. This data is of particular concern for inmate populations, since prisoners’
physiological age averages 10 to 15 years older than their chronological age. Therefore, the
consensus of those who study correctional health is that inmates are considered “geriatric, by the
age of 50 or 55 years.”!” It is not clear that prison health care administrations are taking accelerated
ageing into account when determining the eligibility criteria for age-related screening tools and
medical care protocols for coronavirus, potentially leaving large swathes of the prison population

at risk.!®

 

13 Laura Maruschak, Medical Problems of Jail Inmates, Dep't of Justice (Nov. 2006), at p. 2, available at
hitps://www. bjs.gov/content/pub/pdf/mpji.pdf.

4 Kimiko de Freytas-Tamura, 20-Somethings Now Realizing That They Can Get Coronavirus, Too, N.Y. Times
(Mar. 23, 2020), https://www-.nytimes.com/2020/03/23/nyregien/nyc-coronavirus-young. html.

15 id.

'® Brie A. Williains ef al., Aging in Correctional Custody: Setting a Policy Agenda for Older Prisoner Health Care,
102 Am. J. Public Health 1475-81 (2012), available at https:/Avww.ncbi.nlm.nih.gov/pme/articles/PMC3464842/;
see also Brie Williams et al., Detained and Distressed: Persistent Distressing Symptoms in a Population of Older
Jail inmates, 64 }. Am. Geriatrics Soc. 2349-55 (2016), https://oniinelibrary.wiley.com/doi/pdf/10.111 I/jgs.14310
(“For example, older jai] inmates with an average age of GO in this study reported poor or fair health and} chronic
hung disease . . . at rates similar to those reported by community-based lower income older adults with an average
age of 72,”).

‘7 Brie A. Williams e¢ ai., The Older Prisoner and Complex Chronic Medical Care 165-70 in World Health

Organization, Prisons and Health (2014),
hitps://pdfs.semanticscholar.org/64aa/10d3cff6800ed42ddi 52tcf4el 3440b6f1 39. pdf.

un

 

|

 
Case 1:14-cr-00158-AKH Document 93 Filed 01/04/21 Page 20 of 58

13. In one study, we found that inmates who died in hospitals were, on average, nearly
two decades younger than non-incarcerated decedents, had significantly shorter hospitalizations,
and had higher rates of several chronic conditions including cancer, liver discase and/or hepatitis,
mental health conditions, and HIV/AEDS.”!°
The Entire Community is at Risk If Prison Populations Are Not Reduced

14. | Asthe World Health Organization has warned, prisons around the world can expect
“huge mortality rates” from Covid-19 unless they take immediate action including screening for
the disease.

15. As of March 24, 2020, at least 38 people involved in the New York City
correctional system have tested positive for Covid-19.2! Already, three inmates and three staff at
federal correctional facilities across the United States have tested positive for the coronavirus,
according to the Federal Bureau of Prisons.”?

16. Jails and prisons are fundamentally ill-equipped to handle a pandemic.

17, Medical treatment capacity is not at the same level in a correctional setting as it is

in a hospital. Some correctional facilities have no formal medical ward and no place to quarantine

 

'8 Brie A. Williams ef al., Differences Between Incarcerated and Non-Incarcevated Patients Who Die in Community
Hospitals Highlight the Need For Palliative Care Services For Seriously i]! Prisoners in Correctional Facilities and
in Community Hospitals: a Cross-Sectional Study, 32 1, Pallitive Med. 17-22 (2018), available at
https://journals,sagepub.com/doi/pdf/ 10.1 177/0269216317731547.

'9 td at 20.

° Hannah Sunmers, ‘Everyone Will Be Contaminated’. Prisons Face Strict Coronavirus C. ontrols, The Guardian
(Mar. 23, 2020), https.//www.theguardian.conygiobal-development/2020/mar/23/every one-will-be-contaminated-
prisons-face-strict-coronavirus-controls,

21 £)lis, Covid-19 Poses a Heightened Threat in Jails and Prisons.

” Ryan Lucas, 4s COVID-19 Spreads, Calls Grew to Protect Inmates in Federal Prisons, NPR (Mar. 24, 2020),

ittps://www.npr.org/sections/coronavirus-live-updates/2020/03/24/8206 1 8 | 40/as-covid- 1 9-spreads-calls-grow-to-
protect-inmates-in-federal-prisons.

 

 
Case 1:14-cr-00158-AKH Document 93 Filed 01/04/21 Page 21 of 58

sick inmates, other than the facilities’ Special Housing Unit (SHU).?? While the cells ia the SHU
have solid doors to minimize the threat of viral spread in otherwise overcrowded facilities, they
rarely have intercoms or other ways for sick inmates to contact officers in an emergency.74 This
is particularly dangerous for those with COVID-19 infection since many patients with COVID-19
descend suddenly and rapidly into respiratory distress.*5

18. Even those facilities that do have healthcare centers can only treat relatively mild

 

types of respiratory problems for a very limited number of people.” This means that people who |

 

become seriously ill while in prisons and jails will be transferred to community hospitals for care.
At present, access to palliative care in prison is also limited,

19, Corrections officers may also be particularly vulnerabie to coronavirus due to
documented high rates of diabetes and heart disease.”’ Prison staff in Pennsylvania, Michigan,
New York and Washington state have tested positive for the virus, resulting in inmate quarantines.
In Washington, D.C., a U.S. marshal who works in proximity to new arrestees tested positive for

the virus, meaning dozens of defendants headed for jail could have been exposed.”* In New York,

 

23 MCC New York COVID 19 Policy Memo, Mar. 19, 2020, https://Awww.documentcloud.ore/documents/68 18073-
MCC-New-York-COVID-19-Policy-Memo,html; Danielle Ivory, ‘We Are Not a Hospital’: A Prison Braces for the
Coronavirus, N.Y. Times (Mar. 17, 2020), https://www.nytimes.com/2020/03/] 7/us/coronavirus-prisons-jails.html,

* Brie Williams e¢ al., Correctional Facilities in the Shadow of COVID-19: Unique Challenges and Proposed
Solutions, Heaith Affairs (Mar. 26, 2020), https://Awww.healtheffairs.ore/do/10. 1377/hblog20200324.784502/full/,

*5 Lizzie Presser, A Medical Worker Describes Terrifying Lung Failure Front COVID-19—Even in His Young
Patients, ProPublica (Mar. 21, 2020), https://www. propublica.org/article/a-medical-worker-describes--terrifying-
lung-failure-from-covidi 9-even-in-his-young-patients.

6 Ellis, Covid-19 Poses a Heightened Threat in Jails and Prisons; Li and Lewis, This Chart Shows Why the Prison
Population is So Vulnerable to COVID-79.

7 Brie Williams, Role of US-Narnway Exchange in Placing Health and Well-Being at the Center of US Prison
Reform, littps://ajph.aphapublications.org/doi/i0.2105/AJPH.2019.305444 (published Jan. 22, 2020),

8 Zusha Elinson and Deanna Paul, Jat/s Release Prisoners, Fearing Coronavirus Outbreak, WS] (Mar. 22, 2020),
hitps://www.wsj.com/articles/jails-release-prisoners-fearing-coronavirus-outbreak- i 1584885600 (“We're all headed
for some dire consequences,” said Daniel Vasquez, a former warden of San Quentin and Soledad state prisons ir
Case 1:14-cr-00158-AKH Document 93 Filed 01/04/21 Page 22 of 58

236 members of the New York Police Depariment have tested positive for coronavirus and 3,200
employees are sick, triple the normal sick rate.2? Two federal prison staffers have also tested
positive.*°

20. For this reason, correctional health is public health. Decreasing risk in prisons and
jails decreases risk to our communities.

21. Reducing the overall population within correctional facilities will also help medical

 

professionals spread their clinical care services throughout the remaining population more
efficiently. With a smaller population to manage and care for, healthcare and correctional
leadership will be better able to institute shelter in place and quarantine protocols for those who

remain. This will serve to protect the health of both inmates as wel] as correctional and healthcare

staff.

J declare under penalty of perjury that the foregoing is true and correct.

Dated: San Francisco, California
March 27, 2020

po
# _
\
Dr. Brie Williams

 

 

California. “They’re in such close quarters-—some dowble-~ and triple-celled—lI think it’s going to be impossible to
stop it from spreading.”).

9 Erin Durkin, Thousands of N¥PD Officers Out Sick Amid Coronavirus Crisis, Politico (Mar. 25, 2020),
htips://www.politico.com/states/new-york/al bany/story/2020/03/2 5Ahousands-of-nypd-officers-out-sick-amid-

coronavirus-crisis- 1268960.

3° Elinson and Paul, Jails Release Prisoners, Fearing Coronavirus Outbreak.
Case 1:14-cr-00158-AKH Document 93 Filed 01/04/21 Page 23 of 58

Exhibit - AdministratiVe Remedy

 
Case 1:14-cr-00158-AKH Document 93 Filed 01/04/21 Page 24 of 58

Administrative Remedy
Step 2 — Response
Date Filed: November 30, 2020 Remedy ID No.: MVCF-2020-2-096

Inmate Name: Sahil Patel Reg. No.: 71079-066

This is in response to your Step 2 Administrative Remedy received December 2,
2020, in which you request a Compassionate Release.

A thorough review of your request was completed. At present, your information reveals
that you have a detainer. During the designation process, the Bureau of Prisons,
Designation and Sentence Computation Center, applied the Public Safety Factor of
Deportable Alien, due to your citizenship to India. immigration and Customs Enforcement
Officials lodged a detainer on November 2, 2015, for deportation proceedings.

According to Program Statement 5050.50, all detainers and holds should be resolved.
Due to this information, you appear ineligible for a compassionate release at this time.

You have exhausted all of your Administrative Remedies at this level.

12/7/20 \ al P QU,

Date: Angela/Dunbar, Director of Operations

 

 
Case 1:14-cr-00158-AKH Document 93 Filed 01/04/21 Page 25 .0f-58- -

 

The GEO Group, Inc. comexion Tograms

Administrative Remedies

MOSHANNON VALLEY CORRECTIONAL CENTER
Step 2 Administrative Remedy Form
Paso 2 Forma De Remedio Administrativo

 

 

 

   

 

 

 

Name: BOP Number:
Nombre: SAHIL PATEL BOP Numero: 7107941066
Date: Housing Assignment:
Fecha: NOV 252020 | Unidad Asignada:_ © 1108
FOR OF FICIAL USE ONLY — PARA USO OFICTAL SOLAMENTE
. Date Received: Remedy #: Date Due:
Il- D- 20630 Q020-2.-09 12-30-3420

 

 

 

Complaint — Reclamo
Describe your complaint in the section below. Be as concise as possible, but be sure to include
enough identifying data to assist in a thorough investigation (e.g. dates, names, locations, times,
etc...) Attach one (1) additional page if necessary and the Informal Resolution Form and Step 1
response with any other supporting documentation.

Describe su telaino en la seccion de abajo. Dea lo mas breve posible, pero asegurese de incluir
suficiente informacion para asistir en una completa investigacion (pe.. Fechas, nombres,
ubicaciones, tiempos, etc...) Agregue una pagina si es necesario.

 

 

By this I would like to appeal the Warden's decision to

deny my request for compassionate Release.

Vila wept b Nov 25 2020

Inmate Signature Date

 

 

 
Case 1:14-cr-00158-AKH Dg

   
 

d 01/04/21 Page 26 of 58

 

93

The GEO Group, inc,

INMATE REQUEST TO A STAFF MEMBER
PETICION DE INTERNOS PARA UN MIEMBRO INSTITUCIONAL

TO/PARA: Warden L. J Oddo
(NAME AND TITLE OF OFFICER/NOMBRE Y TITULO DEL OFFICIAL)

SUBJECT: STATE, COMPLETELY, BUT BRIEFLY, THE PROBLEM ON WHICH YOU DESIRE ASSISTANCE,
AND WHAT YOU THINK SHOULD BE DONE. (GIVE DETAILS)
RAZON: ESTIPULE COMPLETO PERO BREVEMENTE EL PROBLEMA CON EL CUAL DESEA

ASSISTANCIA Y LO QUE DEBE SER HECHO., (DAR DETALLES)
Please find attached memorandum for Compassionate release Motion

pursuant 18 U.S.C. § 3624 or release pursuant to 18 U.S.C. §3582
(c)(1)(A) Ci) for inmate Sahil Patel # 71079-066

 

 

 

(USE OTHER SIDE OF PAGE IF MORE SPACE IS NEEDED,)
(USE EL ATRO LADO DE LA HQJA IS MAS ESPACIO ES NECESITADO,)

 

 

 

NAME/NOMBRE: Sahil Patel No/Numero: 71079-0066
CASE MANAGER: Hertlein DATE: Nov~-10-2020
WORK ASSIGNMENT/ASIGNACION DE TRABAJO: Pro ED UNIT/UNIDAD: C5 LIL

NOTE: If you follow instructions in preparing your request, it can be disposed of more promptly and intelligently. You will be
interviewed, if necessary, in order to satisfactorily handle your request. Your failure to specifically state your problem may

result in no action being taken,
NOTA: Si usted sigue las instrucciones en preparar su peticion, puede ser dispuesta mas rapida y inteligentemente, Usted sera

entrevistade si es necesario para poder manejar su peticion satisfactoriamente. Su negligencla en declarar su problema
especificamente puede resultar en que no se tome alguna accion.

DISPOSITION: (D VRITE IN THIS SPACE)
DATE/FECHA: 7 p of SR ees

DISPOSICION; (NO ESCRIBA' EN ESTE ESPACIO)

AE ee GerMial (AR.

 

 

 

ya) fl
(aa
Officer/Official

IM-004 ATTACHMENT A

MVYCC PS IM-004 10/2005 Page 1 of i

 
Case 1:14-cr-00158-AKH Document 93 Filed 01/04/21 Page 27 of 58

Warden : L.J. oddo
Facility Administrator
Moshannon Valley
255 GEO Drive
Philipsburg, PA, 16866
Date: Nove-12-2020

Re: Request for Compassionate Rekease to Home Confinement
under 18 U.S.C. § 3624, or release pursuant to 18 U.S.C.
§3582(c)(1){A)(i) for inmate Sahil Patel , BOP# 71079-066.

Dear Warden,
I hereby request that you grant me compassionate release from

imprisonment pursuant to 18 U.S.C. § 3582 €c)(4)(A) (i). for
extraordinary and compelling reasons , or that you transfer me

 

to home confinement for the rest of my sentence pursuant to
18 U.S.C. §(c)(2), section 12003(b)(2) of the CARES Act, and
Attorney General's Barr April 3, 2020 Memorandum for the Director
of Prisons "Increasing the Use of Home confinement at Institutions
most affected by COVID-19.
Generally Applicable support for my request is outlined below.
In addition the following factors specific to me demonstrate
that I should be granted Compassionate release.
1. COVID-19 has been detected at Moshannon Valley Correctional

Genter.
2. I am over the age of 40 (42 years old).
3. I have the following medical conditions that place me at heighted
risk for infection or severe illness, according to the centers: for
disease control and prevention (CDC).

i. Psychosis / depression

ii. Sporadic Siatica disc pain (lower back)
I take-the following medications or have taken the following to

treat. the conditions noted above
i. Wellbutrin (600 mg)-manage depression
(At MDC Brroklyn and Fort DIX )
ii. Ibuprufin - 600 mg On demand to manage back pain
iii. MVCC Medical suggested the use of Remron , psych med
however i previously declined due to psychosis effects
I recently reconsidered and informed medical via cop-out

to continue medication as prescribed.
Case 1:14-cr-00158-AKH Document 93 Filed 01/04/21 Page 28 of 58

“ iv. According to MVCC Medical I have been diagnosed as
potential hight risk for diabetes stage I,

I am also at a disadvantage due to my family hereditary medical
history. Both my mother and father side of the family has a
long history of strokes and aneurism , cardiac infraction (heart
attack) diabetes, extreme high cholesterol and hypertension.
The other factors to consider in this request are

i. My criminal history includes no allegation, charges, no convictions

 

including violence

ii. This is my first only and last federal incarceration

iii. I have had no disciplinary infractions

iv. I have in an effort and recognized need to make my self better
spiritually , mentally, and physically in the following BOP and
external programs. NRDAP (non Residential Drug and Alchohol Program)

, stress reduction program, advanced physics theory, health
education, creative writing, entrepeneurship and business
manufacturing.

Compassionate release / transfer to home confinement also is more
likely to decrease my risk of contracting COVID-19 as I would

be residing with my mother and father at

7 , Tejenora Apt , 17 Swaminarayn Colony, Shelat Bhuvan,

Maninahar Ahmd. dabad 38008, Gujarat , India.

You will note that the addreess i intend to residing in in India.
I vecognize that I do have a detainer and I do not wish to contest
dispute or fight the: removal proceedings. It is my desire to
return to my native country. I will be able to support my self
financially during home confinement / release with the assistance
of my family who has multiple businesses that are immidiately
available for me to join. More specifically my family pharma
business.My family is extremely stable and has lived at the current
dwelling for the past 30 years.

I will be able to obtain private health insurance to take care

of all my medical needs as well as my long time private
psychiatrist now resides in Gujarat, India and I will be able to

seek treatment for my severe psychological issues.
Case 1:14-cr-00158-AKH Document 93 Filed 01/04/21 Page 29 of 58

‘I outlined previously criterion in which compasionate release
or home confinement should be granted. To further bolster this
point I would like to bring to your attention the additional
facts.

i. I was not convicted of a violent crime, sex offence or
offence related to terrorism.

ii.As you know MVCC, is considered and classified as "minimum
security facility".

iii. It is my understanding my "Pattern" risk assessment is considered
one of the lowest assessments and is considered minimum,

I humbly request that you consider all these factors in the
granting compassionate release / transfer home confinement.

Respectfully,

by: GEE q0%066
Sahid Patel

BOP # 71079-066, MVCC
555 GEO Drive
Philipsburg, PA, 16866

 

 
Case 1:14-cr-00158-AKH Document 93 Filed 01/04/21 Page 30 of 58

 

Secure Services™

November 19, 2020 GEO Secure Services™

Moshannon Valley Correctional Facility
Inmate: Patel, Sahil 555 GEO Drive
Reg. No.: 71079-066 Philipsburg, PA 16866

Tel 814-768-1200

WWW. Geogroup com

Re: — Intiate Request to Staff requesting Consideration of Compassionate Release/Reduction in
Sentence and/or Home Confinement.

I write in response to the Compassionate Release/Reduction in Sentence and/or Home
Confinement Request received November 17, 2020. A review of the request has been completed
pursuant to Bureau of Prisons Program Statement 5050.50 dated January 17, 2019, Compassionate
Release/Reduction in Sentence: Procedures for Implementation of 18 U.S.C 8§ 3582 and 4202(s).

After careful review of your request, it appears that you are ineligible based on the requirements
for consideration set forth by the Bureau of Prisons.

Detainer Status: Gevor No — If an inmate has an JCE Detainer or the Public Safety Factor of
Deportable Alien, the inmate is ineligible for community based programs to include halfway
house, home confinement, and compassionate releases; however, if a decision is made in regards
to his deportation status and he is determined to be not deportable, the inmate becomes eligible for
those programs.

The following section would need to be filled out on all eligible cases:

Twelve (12) month institutional history:
N/A

 

Verifiable release plan:
N/A

 

Offense History:
N/A

 

Security Level of Facility:
N/A

 

 
Case 1:14-cr-00158-AKH Document 93 Filed 01/04/21 Page 31 of 58

 

Secure Servicas™

PATTERN Score:
N/A

 

Age and vulnerability of the inmate to COVID-19, in accordance with the CDC Guidelines:
N/A

 

Other Factors:

During the designation process, the Bureau of Prisons, Designation and Sentence Computation
Center, applied the Public Safety Factor of Deportable Alien, due to your citizenship to India.
Immigration and Customs Enforcement Officials lodged a detainer on November 2, 2015. A
decision by immigration officials in regards to your deportation status remains pending and you
must be made available for IHP processing before the Executive Office of Immipration Review.

Given the above factors, it does not appear that you are eligible for Compassionate Release or
Home Confinement. This recommendation is non-final and may be appealed thru the Bureau of
Prisons Administrative Remedy Procedures outlined in the Inmate Admission and Orientation
Handbook,

It should also be noted that we are following the CDC and Bureau of Prisons Guidelines for social
distancing, sanitation, education, screening of staff and inmates, and quarantine, as well as
established universal precautions to every extent possible.

Sincerely,

4 Qu

Facility Administrator
ce; SSIM

Contracting Officer

 
Case 1:14-cr-00158-AKH Document 93 Filed 01/04/21 Page 32 of 58

 

EXHIBIT - Sentence Computation and MVCC Inmate record
‘

Case 1:14-cr-00158-AKH Document 93 Filed 01/04/21 Page 33 of 58
MYCCX 540*23 * SENTENCE MONITORING * 11-04-2020
PAGE 001 * COMPUTATION DATA * 69:04:43
AS OF 11-04-2026

REGNO..: 71079-066 NAME: PATEL, SAHIL
FBI NO...........: LO6085FB2 DATE OF BIRTH: 03-21-1979 AGE: 41
ARS1.............3 MVC/A-DES
UNIT........-..+.: UNIT C QUARTERS.....: CQ5-O0115
DETAINERS........: YES NOTIFICATIONS: NO

a

HOME DETENTION ELIGIBILITY DATE: 11-25-2025

THE FOLLOWING SENTENCE DATA IS FOR THE INMATE'S CURRENT COMMITMENT.
THE INMATE IS PROJECTED FOR RELEASE: 05-25-2026 VIA GCT REL

wenn neon eee ener e-- CURRENT JUDGMENT/WARRANT NO: 010 ---------------errrrcone

COURT OF JURISDICTION...........: NEW YORK, SOUTHERN DISTRICT
DOCKET NUMBER...........--++2.2-: 2: 14 CR.Q00158-01(A
JUDGE. ccc ce ee eee ee ee eet HELEERSTEIN
DATE SENTENCED/PROBATION IMPOSED: 97-08-2015
DATE COMMITTED. .....-..0.-002+6223 08-25-2015
HOW COMMITTED..........0.0+ee.-..: US DISTRICT COURT COMMITMENT
PROBATION IMPOSED...........-...: NO

FELONY ASSESS MISDMNR ASSESS FINES COSTS
NON-COMMITTED.: $400.00 $00.00 $00.00 $00.00
RESTITUTION...: PROPERTY: NO SERVICES: NO AMOUNT: $6,122.60
REMARKS.......: 1: 24 CR.000158-01 (AKH)

we cr rrr rn CURRENT OBLIGATION NO: 010 ------- errr rr ttt rrr rrr
OFFENSE CODE....: 540 18:1951 RACKETEER, VICLENCE
OFF/CHG: 18:1951 CONSPIRACY TO COMMIT EXTORTION (CT. 1) 18:371 & 912
CONSPIRACY TO IMPERSONATE A FEDERAL OFFICER (CT. 2)
18:1349 & 1343 CONSPIRACY TO COMMIT WIRE FRAUD (CT. 3)

SENTENCE PROCEDURE.............! 3559 PLRA SENTENCE
SENTENCE IMPOSED/TIME TO SERVE. : 151 MONTHS

TERM OF SUPERVISION. ....--..0..03 3 YEARS

DATE OF OFFENSE...........+--..1 11-30-2013

Go0o2 MORE PAGES TO FOLLOW

 
. Case 1:14-cr-00158-AKH Document 93 Filed 01/04/21 Page 34 of 58
MVCCK 540723 * SENTENCE MONITORING * 12-04-2020
PAGE 002 * COMPUTATION DATA * 09:04:43
AS OF 11-04-2020

REGNO..: 71079-066 NAME: PATEL, SAHIL

weno eee eee enn nee CURRENT OBLIGATION NO: 020 ------------------5cercrco-
OFFENSE CODE,...: 160 18:1028 FRAUD IDENTITY THEFT
OFF/CHG: 18:1028A & 2 AGGRAVATED IDENTITY THEFT (CT.4)

SENTENCE PROCEDURE.............3: 3559 PLRA SENTENCE
SENTENCE IMPOSED/TIME TO SERVE. : 24 MONTHS

TERM OF SUPERVISION. .....-....-3 1 YEARS
RELATIONSHIP OF THIS OBLIGATION

TO OTHERS FOR THE OFFENDER....: C/S TO OBLG 010
DATE OF OFFENSE............+.-.: 11-30-2013

 

~ 22-22 2-2-2 2 == -- CURRENT COMPUTATION NO: 010 --~-+----------2-55--0crrr-

COMPUTATION 010 WAS LAST UPDATED ON 08-08-2019 AT DSC AUTOMATICALLY
COMPUTATION CERTIFIED ON 09-04-2019 BY DESIG/SENTENCE COMPUTATION CTR

 

‘HE FOLLOWING JUDGMENTS, WARRANTS AND OBLIGATIONS ARE INCLUDED IN
CURRENT COMPUTATION 010: 010 010, 9010 020

DATE COMPUTATION BEGAN.......... : 07-08-2015

AGGREGATED SENTENCE PROCEDURE...: AGGREGATE GROUP 800 PLRA

TOTAL TERM IN EFFECT. ......+52543 175 MONTHS

TOTAL TERM IN EFFECT CONVERTED..: 14 YEARS 7 MONTHS

AGGREGATED TERM OF SUPERVISION... ; 3 YEARS

EARLIEST DATE OF OFFENSE........: 41-30-2013

JAIL CREDIT... 6 ce eee ee ee et FROM DATE THRU DATE
12-18-2013 07-07-2015

GOO002 MORE PAGES TO FOLLOW
Case 1:14-cr-00158-AKH Document 93 Filed 01/04/21 Page 35 of 58
MVCCK 540*23 * SENTENCE MONITORING * 11-04-2020
PAGE 003 * COMPUTATION DATA * 09:04:43
AS OF 11-04-2020

REGNO..: 7LO79-066 NAME: PATEL, SAHIL
TOTAL PRIOR CREDIT TIME.,........: 567
TOTAL INOPERATIVE TIME.......... : 0

TOTAL GCT EARNED AND PROJECTED..: 787
TOTAL GCT EARNED.......-....0.+..-: 324

STATUTORY RELEASE DATE PROJECTED: 05-25-2026
ELDERLY OFFENDER TWO THIRDS DATE: 09-10-2023

EXPIRATION FULL TERM DATE.......: 07-20-2028
TIME SERVED... ee ee ee ee 6 YEARS 10 MONTHS 18 DAYS
PERCENTAGE OF FULL TERM SERVED..: 47.1

PERCENT OF STATUTORY TERM SERVED: 55.3

PROJECTED SATISFACTION DATE.....: 05-25-2026
PROJECTED SATISFACTION METHOD...: GCT REL
REMARKS.......: 9-25-15: COMP ENTERED. D/DMR

8-19-19: GCT UPDT D/SYT.

 

 

GOO002 MORE PAGES TO FOLLOW
Case 1:14-cr-00158-AKH Document 93 Filed 01/04/21 Page 36 of 58

MVCCX 540%*23 * SENTENCE MONITORING * 11-04-2020

PAGE 004 OF O04 * COMPUTATION DATA * 09:04:43
AS OF 11-04-2020

REGNO..: 71079-066 NAME: PATEL, SAHIL
ween ee en eect CURRENT DETAINERS: ~-+-------- 37 r rrr rrr rrr ttc
DETAINER NO..: OO1
DATE LODGED..: 11-02-2015
AGENCY.......: IMMIGRATION & CUSTOMS ENFORCE
AUTHORITY....: VARRICK N¥, DOCKET CONTROL OFFICE
CHARGES.,....: PROBABLE CAUSE EXISTS THAT THE SUBJECT IS A REMOVABLE ALIEN

G0o00 TRANSACTION SUCCESSFULLY COMPLETED

 
Case 1:14-cr-00158-AKH Document 93 Filed 01/04/21 Page 37 of 58

MVCCX INMATE DISCIPLINE DATA 1-04-2620
PAGE 001 OF OO1 * CHRONOLOGICAL DISCIPLINARY RECORD * 09:05:07
REGISTER NO: 71079-066 NAME..: PATEL, SAHIL
FUNCTION...: PRT FORMAT: CHRONO LIMIT TO MOS PRIOR TO 11-04-2020

G5463 NO ENTRIES EXIST IN CHRONOLOGICAL LOG FOR TIME PERIOD REQUESTED

 
Case 1:14-cr-00158-AKH Document 93 Filed 01/04/21 Page 38 of 58
MVCCX PUBLIC INFORMATION 11-04-2020

PAGE OOL * INMATE DATA * 09:05:31
AS OF 11-04-2020

REGNO..: 71079-0066 NAME: PATEL, SAHIL

|

RESP OF: MVC

 

PHONE..: 814-768-1200 FAX: 814-342-5900
RACE/SEX...: ASTAN/PAC.ISL. / MALE
AGE; 41
PROJ REL MT: GOOD CONDUCT TIME RELEASE PAR ELIG DT: N/A
PROJ REL DT: 05-25-2026 PAR HEAR DT:

GOO002 MORE PAGES TO FOLLOW
; Case 1:14-cr-00158-AKH Document 93 Filed 01/04/21 Page 39 of 58
MVCCXK PUBLIC INFORMATION 1-04-2020

PAGE 002 * INMATE DATA * 09:05:31
AS OF 11-04-2020

REGNO..: 71079-066 NAME: PATEL, SAHIL

RESP OF: MVC

PHONE..: 814-768-1200 FAX: 814-342-5900
HOME DETENTION ELIGIBILITY DATE: 11-25-2025

THE FOLLOWING SENTENCE DATA IS FOR THE INMATE'S CURRENT COMMITMENT.
THE INMATE IS PROJECTED POR RELEASE: 05-25-2026 VIA GCT REL

moore rrr CURRENT JUDGMENT/WARRANT NO: 010

COURT OF JURISDICTION...........: NEW YORK, SOUTHERN DISTRICT
DOCKET NUMBER............+e+-++-: 1: 14 CR,000158-01{(A
JUDGE... lee ee ee eee eee ee ee et HELLERSTEIN
DATE SENTENCED/ PROBATION IMPOSED: 07-08-2015
DATE COMMITTED.......--..002-86.3 08-25-2015
HOW COMMITTED.............++-..-: US DISTRECT COURT COMMITMENT
PROBATION IMPOSED..............,3: NO

FELONY ASSESS MISDMNR ASSESS FINES COSTS
NON-COMMITTED.: $400.00 $06.00 $00.00 $00.00
RESTITUTION...: PROPERTY: NO SERVICES: NO AMOUNT: $6,122.60

ea eee CURRENT OBLIGATION NO: 010
OFFENSE CODE....: 5490 18:1951 RACKETEER, VIOLENCE
OFF/CHG: 18:1951 CONSPIRACY TO COMMIT EXTORTION (CT. 1) 18:371 & 912
CONGPIRACY TO IMPERSONATE A FEDERAL OFFICER (CT. 2}
18:1349 & 1343 CONSPIRACY TO COMMIT WIRE FRAUD (CT. 3)

SENTENCE PROCEDURE.............: 3559 PLRA SENTENCE
SENTENCE IMPOSED/TIME TO SERVE. : 151 MONTHS

TERM OF SUPERVISION........--..3 3 YEARS

DATE OF OFFENSE.............---: 12-30-2013

GO002 MORE PAGES TO FOLLOW

 
. Case 1:14-cr-00158-AKH Document 93 Filed 01/04/21 Page 40 of 58
MVCCX PUBLIC INFORMATION 11-04-2020

PAGE 003 * INMATE DATA * 09:05:31
AS OF 11-04-2020
REGNO,.: 71079-066 NAME: PATEL, SAHIL

RESP OF: MVC

PHONE..: 814-768-1200 FAX: 814-342-5900
wa ene - eee == -- =e eee CURRENT OBLIGATION NO: 620 ------------------+---------
OFFENSE CODE....: 160 18:1028 FRAUD IDENTITY THEFT

OFF/CHG: 18:1028A & 2 AGGRAVATED IDENTITY THEFT (CT.4)

SENTENCE PROCEDURE.............: 3559 PLRA SENTENCE
SENTENCE IMPOSED/TIME TO SERVE.: 24 MONTHS

TERM OF SUPERVISION. ...........5 1 YEARS
RELATIONSHIP OF THIS OBLIGATION

TO OTHERS FOR THE OFFENDER....: C/S TO OBLG 010
DATE OF OFFENSE.......0000eee--3 21-30-2013

- == -- 22 = ee een ee CURRENT COMPUTATION NO: 010 --------------------------

COMPUTATION 010 WAS LAST UPDATED ON 08-08-2019 AT DSC AUTOMATICALLY
COMPUTATION CERTIFIED ON 09-04-2019 BY DESIG/SENTENCE COMPUTATION CTR

THE FOLLOWING JUDGMENTS, WARRANTS AND OBLIGATIONS ARE INCLUDED IN
CURRENT COMPUTATION 010: 010 010, 010 020

 

 

DATE COMPUTATION BEGAN..........: 07-08-2015

AGGREGATED SENTENCE PROCEDURE...: AGGREGATE GROUP 800 PLRA

TOTAL TERM IN EFFECT. ...........: 175 MONTHS

TOTAL TERM IN BFFECT CONVERTED. .: 14 YEARS 7 MONTHS

AGGREGATED TERM OF SUPERVISION,.: 3 YEARS

EARLIEST DATE OF OFFENSE........: 11-30-2013

JAIL CREDIT. 2... cee ee ee ee FROM DATE THRU DATE
12-18-2013 O7-G7-2015

GO002 MORE PAGES TO FOLLOW
: Case 1:14-cr-00158-AKH Document 93 Filed 01/04/21 Page A1 of 58
MVCCXH PUBLIC INFORMATION * 1-04-2020

PAGE 004 OF 004 * INMATE DATA * 09:05:31
AS OF 11-04-2020
REGNO..: 71079-066 NAMB: PATEL, SAHTL

RESP GF: MVC

PHONE..: 814-768-1200 FAX: 814-342-5900
TOTAL PRIOR CREDIT TIME.........: 567
TOTAL INOPERATIVE TIME..........: 0
TOTAL GCT EARNED AND PROJECTED..: 787
TOTAL GCT BARNED.............-4..7 324

STATUTORY RELEASE DATE PROJECTED: 05-25-2026
ELDERLY OFFENDER TWO THIRDS DATE: 09-10-2023

EXPIRATION FULL TERM DATE.......: 07-20-2028
TIME SERVED... 2. ce ee 6 YEARS 10 MONTHS 18 DAYS
PERCENTAGE OF FULL TERM SERVED..: 47.1

PERCENT OF STATUTORY TERM SERVED: 55.3

PROJECTED SATISFACTION DATE.....: 05-25-2026
PROJECTED SATISFACTION METHOD...: GCT REL

 

 

S60055 NO PRIOR SENTENCE DATA EXISTS FOR THIS INMATE
Case 1:14-cr-00158-AKH Document 93 Filed 01/04/21 Page 42 of 58
MVCCXK INMATE EDUCATION DATA

1-04-2020
PAGE 001 OF O01 * TRANSCRIPT * 09:05:48
REGISTER NO: 71079-0066 NAME..: PATEL FUNC: PRT
FORMAT.....: TRANSCRIPT RSP OF: MVC-MOSHANNON VALLEY CI

~--------------++---------- EDUCATION INFORMATION ---------------------------

FACL ASSIGNMENT DESCRIPTION START DATE/TIME STOP DATE/TIME
MVC ESL HAS ENGLISH PROFICIENT 08-27-2015 1900 CURRENT
MVC GED XN EXEMPT GED NON-~PROMOTABLE 08-27-2015 1900 CURRENT

~~ = oe eee eee nee - en EDUCATION COURSES) -+++-------------------------

SUB-FACL DESCRIPTION START DATE STOP DATE EVNT AC LV HRS
MVC L-PUZZLE CHALLENGE LOCK DOWN 04-67-2020 06-30-2020 P ¢ P 1
MVC MANUFACTURING BUSINESS 15T 01-07-2020 03-25-2020 P Cc P 4a
MVC BEGIN BUSINESS STRATEGIES 1ST 01-08-2020 03-25-2020 P C PB 12
BRO M HEALTH EDUCATION PROGRAM 07-09-2018 08-06-2018 P CC P id
BRO M ENTREPRENEURSHIP 11-13-2017 12-30-2017 P Cc P 24
BRO M YOGA/STRESS REDUCTION PRGM 08-13-2016 09-05-2016 Pp Cc P 10
FTD GP ADVANCED PHYSICS THEORY 10-05-2015 12-21-2015 P oC F 16
FTD GP ACE CLASS IN CREATIVE WRITING 10-06-2015 12-22-2015 Pp oC F 6

 

 

 

GO0GO TRANSACTION SUCCESSFULLY COMPLETED
MALE PATTERN RISK SCORING
Register Number: 71079-066 Date: 6/4/2020
Inmate Name: Patel, Sahil

AUS SO SEELENS CRE Sad
Click on gray dropdown box to select, then click on
dropdown arraw

<

No
PEERED : : Es : : Yes
Violent Offense — No

: SARS SE we Yes
Criminal History Points os 0-1 Points
4 Es SESE nian I 2-3 Points
4-6 Points
7-9 Points
10-12 Points
>
5. History of Escap onan a None
Hes Hens > 10 Years Minor
5-10 Years Minor
<5 Years Minor, Serious
HistoryofViolence None
JSS SR poh Seen Ree leo Ni > 10 Years Minor
> 15 Years Serfous
5-10 Years Minor
10 - 15 Years Serious
<5 Years Minor
5 - 10 Years Serious
<5 Years
. Education Score _ se oeeeseine Not Enrolled
EEE i Enrolled in GED
HS GED
Drug Program Status" . No DAP C ed
m EE o Ne NRDAP
RDAP Com 2
No Need
All Incident Reports (120 months} 0
2
>?
Serious Incident Reports (120 months} G
2
>?
.Time Since LastIncident Report or no
pec 12+ months or.no ‘i 7-12 months
3-6 months
<3
Time Since Last Serlous Incident Report _ 12+ months or no

HA PlwIypelolaleireio

OP pao por pe [wp pega

12+ months or.no incider 7-12 months
3-6 months
<3

PRP Refuse og ne estates NO

Ie POTN fFOPm SIN POTS Sly pOofwINiRe lo

4, Programs Completed _. 0

you
tap

-4

Sola

Work Programs

'
Bb

0 0

Total Score (Sum of Columns) General: 6 Violent: 8

-2

General/Violent Risk Levels General: Minimum Violent: Minimum

OVERALL MALE PATTERN RISK LEVEL

 

 
Case 1:14-cr-00158-AKH Document 93 Filed 01/04/21 Page 44 of 58 |

 

EXHIBIT - Medical Records
Case 1:14-cr-00158-AKH Document 93 Filed 01/04/21 Page 45 of 58

 

The GEO Group, tne.

INMATE REQUEST TO A STAFF MEMBER
PETICION DE INTERNOS PARA UN MIEMBRO INSTITUCIONAL

TO/PARA: _£f&! Le 4 ch Lo Med: cou)

(NAMEAAND TITLE OF OFFICER/NOMBRE Y TITULO DEL OFFICIAL)

 

SUBJECT: STATE, COMPLETELY, BUT BRIEFLY, THE PROBLEM ON WHICH YOU DESIRE ASSISTANCE,
AND WHAT YOU THINK SHOULD BE DONE. (GIVE DETAILS)
RAZON: ESTIPULE COMPLETO PERO BREVEMENTE EL PROBLEMA CON EL CUAL DESEA

ASSISTANCIA ¥ LO QUE DEBE SER HECHO. (DAR DETALLES)

 

DZ wes firetioushy | on Well bufe'n (400m¢) at
Che. BOL ££ PILI One aye exe thigs | psych
Condi Bea, Z wotdd’ L fe! LO petit "ce

Z feel 2 f woiule/ Ache.

Then: You 77 adcdlente

(USE OTHER SIDE OF PAGE IF MORE SPACE IS NEEDED.)
‘Co EL ATRO LADO DE LA HOJA IS MAS ESPACEO ES NECESIFADQ.)

_NAME/NOMBERE: Sad L fom fi; z/ No./Numero: 710 7 GOR &
CASE MANAGER: VL a, 7; hep DATE: {Vo Ys of AO
WORK ASSIGNMENT/ASIGNACION DE TRABAJO: fro ~ Eef UNIT/UNIDAD: CS ~ fil.

NOTE: If you follow instructions in preparing your request, it can be disposed of more promptly and intelligently. You will be
interviewed, if necessary, in order to satisfactorily handle your request. Your failure to specifically state your problem may
result in ne action being taken.

NOTA: Si usted sigue las instrucciones en preparar su peticion, puede ser dispuesta mas rapida y inteligentemente. Usted sera
entrevistado si es necesario para poder manejar su peticion satisfactoriamente. Su negligencia en declarar su problema
especificamente puede resultar en que no se tome alguna accion.

 

 

 

 

DISPOSITION: (DO NOT WRITE IN THIS SPACE)
DATE/FECHA:
DISPOSICION: (NO ESCRIBA EN ESTE ESPACIO)

Vol, usil\_\be <choduled Loy tal MAD Up yuna] wealth
Andou: Ap QISCUSS_ sh
_ GC. Armd in

 

 

 

 

 

 

 

 

A. Smith, LPG aa
OUIDN, [ER Fo EY tg ee ge BAY ee
[VeCRIVE Tr Officer/Official _
IM-004 ATTACHMENT ATE th LE 13-90 74 [| ™ Ib a O

MVCCPS-IM-004 10/2005 Page | of I
Case 1:14-cr-00158-AKH Document 93 Filed 01/04/21 Page 46 of 58

 

The GEO Group, Inc.

INMATE REQUEST TO A STAFF MEMBER
PETICION DE INTERNOS PARA UN MIEMBRO INSTITUCIONAL

TO/PARA: V4 2 of ’ Ct /

(NAME AND TITLE OF OFFICER/NOMBRE Y TITULO DEL OFFICIAL)

SUBJECT: STATE, COMPLETELY, BUT BRIEFLY, THE PROBLEM ON WHICH YOU DESIRE ASSISTANCE,
AND WHAT YOU THINK SHOULD BE DONE. (GIVE DETAILS)
RAZON: ESTIPULE COMPLETO PERO BREVEMENTE EL PROBLEMA CON EL CUAL DESEA

ASSISTANCIA Y LO QUE DEBE SER HECHG. (DAR DETALLES}
IZ fe COAS foe / ide (22, LO anya len tee
SY ¢.0 Leas fi / 2. :

 

 

 

 

 

 

 

(USE OTHER SIDE OF PAGE IF MORE SPACE IS NEEDED.)
(USE EL ATRO LADO DE LA HOJA IS MAS ESPACIO ES NECESITADO.)

NAME/NOMBRE: base L, Cau No/Numero: J\O74-066
CASE MANAGER: //y L TEP) DATE: fl/ov B/RO

¥

WORK ASSIGNMENT/ASIGNACION DE TRABAJO: Pee-&) UNIT/UNIDAD: CS~ { L

 

 

NOTE: If you fotlow instructions in preparing your request, it can be disposed of more promptiy and intelligently, You will be
interviewed, if necessary, in order to satisfactorily handle your request. Your failure to specifically state your problem may
result in no action being taken.

NOTA: Si usted sigue las instrucciones en preparar su peticion, puede ser dispuesta mas rapida y inteligentemente. Usted sera
entrevistado si es necesario para poder manejar su peticion satisfactoriamente. Su negligencia en dectarar su problema
especificamente puede resultar en que no se tome alguna accion.

DISPOSITION: (DO NOT WRITE IN THIS SPACE}

 

 

 

 

 

PACIO)
REMINDER:
THERE !S A CHARGE OF .10 CENTS PER WE RECIEVED YOUR REQUEST FOR
PAGE FOR ANY PAGES OVER 180. RECORDS, RECORDS WITH BE FORTH

COMING,

_ L)
CP) OMUreE
Officer/Official

 
 

IM-G04 ATTACTIMENT A's}

MVCF PS IM-004 10/2005 ee Page 1 of 3
Case 1:14-cr-00158-AKH Document 93 Filed 01/04/21 Page 47 of 58

 

The GEO Group, inc. — ) 71079-066 rn CENTER
_ PATEL, SAHIL -

DOB: 03-21-1979

ARSD: 06-17-2019 MVCF

     

PAIN ASSESSMENT

0 I 2 3 ¢ 5
No Mild Moderate Severe Very —- Worse

Pain Severe

   
  
   

 

 

 

 

Doctor/ Nurse Practitioner Visit: -Sick Call Follaw- ‘Up

| Date R. 4 W R ;
a - (rade) soos Va :_ 4 Vo __ Reason: 0 hy LA V4
ome 8!" ) ae Yhe btn wv. weed tal, Hac,
! h (
pp

| , ih i... 1 fi
| | Or vs: ves rin te oT I? spo2 71 wr ae tyes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Ath bp wa Lible ptherwict. ae
At park !WiGeny Chtohic. ath Wh

iy : ve te tev ve

we Ihotun iNwrg_| fo b ld

“¢ DN pas cfd. dda MDL Lye.
| Odwetth warm buat LWon

i i, oH ip HU S MMMM yes

Rae |
w MeunptdiaeA yndlet avidly,
| | | B, Shaw, CANP

MVOF

 

 

 

 

 

 

 

 

 

B
oe
“fe

 

 

oO
=. £9
Ee
=
RS

 

 

 

 

 

 

 

 

 
Case 1:14-cr-00158-AKH Document 93 Filed 01/04/21 Page 48 of 58

 

The GEO Group; tne.

é

 

 

 

PO 71079-0668 S UPDATE FOR INVATES/DETAINEES/RESIDENTS |
PATEL, SAHIL |
poB: 03- an en vce ime: | /D/R #: DOB: Facility Namie:
ARSD: 06

sel?

 

 

 

 

pps
Our records indicate that you had a positive PPD skin test on [A] AOTA / iS n Yj

Have you had any of the signs or symptoms listed below in the last 12 months?

Productive and prolonged (more than 3 weeks) cough __yes -fO
Chest pain . __yes L-fo
Coughing up biood from the respiratory tract ___yes L%o
Fever _ yes C0
Chills __yes Lio
Night sweats ___ yes {RO
Appetite loss - — yes ro
Weight loss ___yes Uo
Back pain ___yes 4£no
Biood in the urine ___ yes dno

History of TB? Yes £-“No Year of infection hf Where? We
Previous treatment for TB? L-Yes_. No Year a Where? AV

Hel ve. Dane

 

 

 

 

 

Last Wie ray: Date GLY CLL resus
Temp “4 pulse we ey J ,
. - ¥ 2 ly i p-O)
resp _ Pulse Ox via “ Staff MeMfibsV6ignature/Stamp Date
PainQ)_/10 went
| understand that the symptoms listed above could be symptoms of TB and that | need to see
the nurse in the Medical Unit if | have these symptoms now or develop any of these symptoms /
in the future. |
|
™ {
A Of of [0 |
/O/R Signature Date ;

08/11, 02/15 | . a a HS-909 |
Case 1:14-cr-00158-AKH Document 93 Filed 01/04/21 Page 49 of 58

( i

 
    

The GEO Group, Ine. MOSHANNON VALLEY CENTER

 

71079-066

—

NAME: PATEL, SAHIE . PAIN ASSESSMENT
DOB: 03-21-1979 0 j 2 3 4 45

B.O-P. #: ARSD: 06-17-2019 MVCC

No Mild Moderate Severe Very = Worse

ALLERGIES:  , )y3 : Pain Severe

 

 

   
 

sr

6h swe a B

 

 

  
  

 

 

feraetlleatae a ae Ba eee
ADMINISTRATIVE
y~ 3 Le
NOTE/(ORDER

 

 

 

pire | bla touy [tb Pr ri
pvr Dorr x Lpclay 4

 

Chom evi Ee Wnts ty  Ativder
| ahve feu
. ' 4 M. Revak, DO.

 

 

 

— \ 0728 FEB 03 2020

 

 

Noid 212120
0425

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:14-cr-00158-AKH Document 93 Filed 01/04/21 Page 50 of 58

 
  

“ceo neue +WMOSHANNON VALLEY CENTER

 

PAIN ASSESSMENT

 

71079-066

PATEL, SAHIL | ‘ 1 «) 5 :

DOB: 03-21-1979 | | | | |

ARSD: 06-17-2019 MYCC No Mild Moderate Severe Very = Warse
. Pain Severe

 

 

 

 

WI q | Doctor/ Nurse Practitioner Vjsit: _-Sick Call Follow-Up, “NP F/U,___ MD F/U

 

 

 

 

 

aa Date Request MA We (4 Reason: |W pyok-en i. itd
So, \,

St" fie it only Ly when_| nud 4."

 

 

 

O: vs: TT 1p TAR he oo Nspo2 tt wr |) pa ee 5
Me died, Rove Wen wwe Mudicahon te lack pti Ud.
nubian Ad need. Diruuced hur optous Suth ad
SFngen CVYWas?, Styetohy WtumM held. (5 eneral kan

Molo

 

 

 

 

 

 

 

 

 

A: Chipnic Wath lla
IMPRESSION: Abp Move (ILAAX.

 

 

 

 

PIE: ()¢ phinwe otal ' Ordltred
Qty Suly to order medicetocs. warm head:
Lom. het ing Jin pan 4g

 

 

 

 

 

 

 

 

 

Age At E: Inmate ae
\] (pe Apressed understanding of treatment oe
\ [ \) Me a plan & his questions were addressed, “oy
-{} Cys G — = A
Wwe | x
X We B. Shaw, crbyl ¢

 

Ne mvec
Case 1:14-cr-00158-AKH Document 93 Filed 01/04/21 Page hd St, ‘ 4 A
| 3RECTIONAL HEALTHCARE SERVIG ‘

 

NURSING ASSESSMENT PROTOCOLS

71079-066
PATEL, SAHIL ; FACILITY:
pos: 03-21-1979 N
ARSD: 06-17-2019 MVCC PSYCHIATRIC EMERGENCIES PROTOCOL
DOB: Number:

 

(i Interpreter used? 1 Yes PfNo Interpreter number

 

 

SUBJECTIVE: Chief complaint/statement of the alleged incident:

0+ Vou rw OnvwiAte, Aboud COcondwicos + people COuUMhi Ng

 

 

 

 

History of mental illness: (A_() \ Last mental health evaluation: lg -AK- C7 J
Any communication of suicidal intent: jA_() Is there a plan or means to carry out the plan: Voy
Are there Risk Indicators or recent life events causing the distress: Canyiuelie Aho Ty le Wogh ny Wear my
Allergies: AJUDA Experiencing pain? (0-10) (7

 

Current Medications: ~plorty-\ 1)

 

OBJECTIVE BP: (33143 P: lw R: \€ TT: UL.© Weight: 260 02 Sat: UY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Appearance appropriate: _4 €-4 Clothing disheveled: {\_f)

Alert: «4 #5 3 Lethargic: y\_())

Incontinend yw Body oder: VW) Unusual facial expressions: “W}

Cooperative: UR LY Eye contact. 4.4.5 Oriented to person/place/time: - Lect orev’ d
Tone of voice: WBC KAPX Volume of voite: VGcMWA\ Rate of specch: Norr1vws -!

Agitated: WW_QD Motor retardation/deficits: yw)

Mood: unremarkable _,_ depressive ‘/# anxious

Affect: ___ appropriate blunt ___ flat

Thinking appropriately: 425 Answers appropriately: ., ¢ Thinking logical:, , 25 _ Easily distractible: ND |
Hallvemations: 7g” Delusions: ¥\.Q) 3

Immediate memory intact; 4 £ 5 Recent memory intact: CALS Remote memory intact: LARS
Suicidalideas: yes ° no If yes, daily / weekly wo
Specific plans: f\ Oy - History of attempts: y@)

Homicidalideas: yes =“ no - If-yes, daily / weekly

History of aggressions towards others: ing

Appetite normal: Oy 60d Sleep habits normal: Cy 0 (> A

Comments: J

 

 

ASSESSMENT: Anyi@tey COO d +2 Sart OF Coronnm yoros
PLAN: UW) Give patient the opportwhity to ventilate his/her feelings verbally:
2. Listen for understanding:
3. Make the patient aware that help is available for him/her to gain control:
4. Offer counseling:
(5 Refer for Psychiatric/Mental Health consultation and notify the Psychiatrist/Mental health Provider or MD/NP/PA for
orders:
6. Refer to Policy 628 Therapeutic Seclusion and Restraint ot Policy 610 Forced Psychotrapic Medications as needed.
7. May place patient on Suicide Alert status according to policy and procedures:

 

 

 

 

EDUCATION: Patient verbalized and understands above instructions:

Nursing Signature: Spr. Son] Date: SI KS / 20)
| *rint/Stamp Name:S « San Ket 4 sla | My (££ Time: (C4 0S ( )

REV 09-2014, 01-2016, 01-2017, 7-2019

 
 
 

,14-cr-00158-AKH Document 93 Filed 01/04/21. Page 52 of 58

the Geo croup, ime ~NMOSHANNON VALLEY CENTER

71079-066

 

PATEL, SAHIL
NAME: DOB: 03-21-1979

B.O.P. #: ARSD: 06-17-2019 MvYCC

      

PAIN ASSESSMENT

(  e
|_| |

PE

No Mild Moderate Severe Very Worse
Pain Severe

    
      
     
  

    

ALLERGIES: NKDA

 

 

 

 

 

 

08/15/19 S: “| have back pain.” Past medical records and radiograph reports reviewed. ,

1320 He has degenerative changes lumbar spine. He takes Ibuprofen for pain. “My
back is stiff when | get out of bed in the morning. | try to stretch and do some
exercises.”

O: T 96.4 P 68 R 16 BP 109/70 O2 98% Wt 188 # Pain 3/5

General: no distress

Neurologic: normal gait

A: Chronic low back pain

P: D/C Ibuprofen 600 mg

Ibuprofen 800 mg 1 tab PO TID prn pain X 180 days

Chart review in 5 % months to reorder Ibuprofen

is E: inmate expressed underst
&

 
  

 

David Revak, DO 08/15/19 1820P

&
O:
ime
rO
eS

 

eyo nt
0.\ AY
Vib ~N
\/ NN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

ge 53 of 58

A/G 94 Adoo mora A.

POEL ‘say, aay

HeYD 0} Adaa SA WLtoy ayeaydnq

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

|

|
——
| fi
| ==
SSe
| i
| | i

 

 

 

  

LY |

“amueuaig osmy

 

Case 1:14-cr-00158-AKH Document 93 Filed 01/04/21 Pa

 

 

JDAW 6TO?~2T-90 ‘SHY

6£6T-TZ-€0 -J0d

TIHVS WaLWd

990-6Z0TZ
Case 1:14-cr-00158-AKH Document 93 Filed 01/04/21 . Page 54 of 58

 

 

71079-0 sl f
' PATEL cee Tht GEO Srayp, tne
History and PI » SAHIL 'NP/PA)
(Cont'd) DOB: 03-21-1979
Inmate/Detainee/Resident (/D/R) Name: ARSD: 06-17-2019 MY¥CC Facility Name:

 

 

 

Fe por sion |
NV bnel plin~Cluoic DML PL — Waiting velardy
ODS: "duded ‘rau rn

Oe NDF Chinieddly indienty al be

XN ros

 

 

DENTAL: See Dental Evaluation in chart.

 

** Pertinent Past Test Results Only** (actual results are, foungunder laboratory section, see chart)
aE £

Urinalysis Date: Lovo E/t(

No clinically significant abnormai values noted
Clinically significant abnormalities

CBC Date: G, \ \ i (§ G. TST and/or Chest X-Ray (date, and result) Af

No clinically significant labs noted

 

 

eee
___ Clinically significant abnormality Last TST Date: (s i Qo / [3 . [tr mm
Chest X-Ray for +TST

 

 

Date: Gilt, Ce Results: jo ecfeclo
Syphilis Serology Date: G& AY AL | a

Non-Reactive oe

 

 

_____ Other, explain below

 

 

 

(Cont'd)

oo Page 2 of - oo
Rey 6/14, 11/16, 2/17, 1118 Oo ae HS13600 sen
Case 1:14-cr-00158-AKH Document 93 Filed 01/04/21 Page 55 of 58

FEDERAL BUREAU OF PRISONS

    

 

 

(THIS INFORMATION IS FOR OFFICIAL AND MEDICALLY CONFIDENTIAL USE ONLY
AND WILL NOT BE RELEASED TO UNAUTHORIZED PERSONS)

 

 

 

 

1. LAST NAME-FIRST NAME-MIDDLE NAME ITER NUMBER
71079-066
3. PURPOSE OF EXAMINATION PATEL, SAHIL 59 NING FACILITY
. 93-21-19
pos: 03-2 Wise

6-17-2019

6. STATEMENT OF EXAMINEE'S PRESENT HEALTH ARSD: 0 _cription of past history, if

complaint arises}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7. HAVE YOU EVER (Please check each item) 8. DO YOU (Please check each item)
YES | NO (Check each item) YES | NO {Check each item)
“Live with anyone who had tuberculosis "| Wear glasses or contact lenses
"| Coughed up blood wr . Have vision in both eyes
uw” Bied excessively afier injury or tooth extraction wf Wear a hearing aid
i" Attempted suicide va Stutter or slammer habitually
. f- Been a sigepivaer ie ted, a tat} % va Wear a brace or back support
9. HAVE YOU EVER HAD OR HAVE YOU NOW (Please check at left of each item)
YES iNO| DON'T | ....(Check each iter) YES | NO DON'T (Check each item) YES | NO | DON'T {Check each item)
. KNOW KNOW KNOW :
WA Scarlet fever “ Adverse reaction to | r Epilepsy or fits
A Rheumatic fever drug or medicine a Car, train, sea or air sickness
. Swollen or painful a Broken bones vw Frequent trouble sleeping
wv joints w Tumor, growth, cyst, cancer a Depression or excessive worry “27
a Frequent or severe Rupture/hernia Vv Loss of memory or amnesia
headache de Piles or rectal disease va Nervous trouble of any sort
S Dizziness or fainting Ly Frequent or wr Periods of unconsciousness
speils “ painful urination | ww Have you ever had ‘
ea Eye trouble uv Bed wetling since age 12 homosexual contact?
7A Ear, nose, throat trouble V Kidney stone or wT Been exposed to AIDS
| Hearing loss biood In urine ww” Alcohol Use (Excessive)
Let Chronic, frequent colds | Sugar, albunim in urine de Drug Use/Addiction
if P Severe tooth, gum trouble S VD-Syphilis, gonorrhea, Marijuana
ol Sinusitis etc. wae Cocaine
Al - Hay Fever ° Recent gain or loss of Heroin
wat Head injury | weight , L.S.D,
AL Skin diseases Vv Arthritis, Rheumatism, Amphetamines
“g Le Thyroid trouble or Bursitis we Others: (Specify) f HS ~

 

 

 

 

 

 

 

 

 

 

 

 

Lo (This form replaces BP-360(60) dated January

aape\

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 1:14-cr-00158-AKH Document 93 Filed 01/04/21 Page 56 of 58
| (

‘ | Tuberculosis Bone, joini or
A Asthma 4 other deformity A Alcohol or drug
1 Shortness of Breath Lameness Withdrawal Problems
\/ Pain, pressure in chest ie Loss of finger or ice
/1 Chronic cough A Painful or "Trick”
/| Palpitation or pounding shoulder or elbow 10. FEM LES ONLY HAVE YOU EVER
. : s.

heart WZ Recurrent back pain wae Been treated for a

— .
Wl Heart troubie Vv" | | "Trick" or locked knee female disorder
- High or low blood MO Foot trouble Had a change in
“4 pressure / Neuritis menstrual pattern
Vv Cramps in your legs wv Paralysis (include ARE YOU PREGNANT

7 Frequent indigestion infantile) SUSPECT YOU ARE PREGNANT
/ Stomach, liver, or

intestinal trouble
JS Gall bladder trouble or

gallsiones
of Jaundice or hepatitis

41. WHAT IS YOUR USUAL OCCUPATION? . 12. ARE YOU {check one)
' Might handed [_] Left hanced |
h. ys. a : _ : a

 

 

 

CHECK EACH ITEM YES OR NO EVERY ITEM CHECKED YES MUST BE FULLY EXPLAINED IN BLANK SPACE BELOW

 

YES [NO ; YES |NO

13. Have you been refused employment or been unable to vA 18. Have you ever had any itness or injury noted? :
| hold a job or stay in school because of: {if yes, specify when, where, and give details.)
A. Sensitivity to chemicals, dust, sunlight, etc.

 

 

 

19. Mave you consulted or been treated by clinics,

 

 

4 Lo B. Inability to perform certain motions. A ' physicians, healers, or other practitioners
wa ~ ; _ within the past 5 years for other than minor
C. Inability to assume certain positions. llinesses? (if yes, give complete address of

 

doctor, hospital, clinic, and details.)

 

 

 

 

w D. Other medical resons (if yes, give reasons.)

20, Have you ever been rejected for military service

‘ 14. Have you, ever beeen treated foramental =~ A because of physical, mental, or other reason?

* condition? (ifyes, specify when, where, and give (If yes, give date, and reason, for rejections.)
deals) cFPeiy FT POW cours,

=e 21. Have you ever been discharged from military

15. Have you ever been denied life insurance? service because of physical, mental, or other
Vf (Reason and give details.) uf reasons? (If yes, give date, reason, and type of

discharge whether honorable, other than
honorable, for unfitness or unsuitabitity.}

 

16, Have you had, or have you been advised to have,

 

 

 

 

 

 

 

 

 

val any operations? (If yes, describe and give age 4
at which occurred.) Oi iE. gah? eft. Bee K.. 22, Have you ever received, is there pending, or
' vL. ‘ x a have you applied for pension, or compensation
17, Have you ever been a patient in any type of ote Bie for existing disability? {If yes, specify what
YW hospital? (lf yes, specify when, where, why, and a kind, granted by whom, and what amount, when,
name of doctor and compleie address of hospital.) re why.)
EXPLANATION: (#13-22 ABOVE}
71079-066
PATEL, SAHIL

DOB: 03-21-1979
. | ARSD: 06-17-2019 MYcc

 

 
Case 1:14-cr-00158-AKH Document 93 Filed 01/04/21 Page 57 of 58
( :

 

1 certify that | have reviewed the foregoing information supplied by me and that if is true and cpmplete to ihe best of my knowledge. | authorize any of
the doctors, hospitals, or clinics mentioned above to furnish {he Government a complete franseripi of my medical record.

 

 

 

wee PRINTED NAME OF EXAMINEE SIGNATURE sg °
© Pore, Sita OO eB fet
INTAKE SCREENING: HAVE THERE BEEN ANY PROBLEMS SINCE STOPPING THE USE OF

 

DRUGS OR ALCOHOL?

 

INMATE RECEIVED FROM: COURT TRANSFER PV.

 

 

OTHER

 

DOES PATIENT NEED TO BE SEEN iMMEDIATELY BY THE
MEDICAL STAFF'S COMMENTS AND OBSERVATIONS: PLEASE MEDICAL STAFF YES NO
DIRECT YOUR ANSWERS TO MENTAL STATUS, POTENTIAL ~—
SUICICE APPEARANCE, CONDUCT, STATE OR CONSCIOUSNESS, WHAT ARRANGEMENTS HAVE BEEN MADE?
RASHES, JAUNDICE, BRUISES AND/OR MARKS, SWEATING, BODY

 

 

DEFORMITIES, ECT. NOTE OBSERVATIONS IN BLOCK 23 BELOW.

IF DRUGS HAVE BEEN USED, NOTE TYPE, HOW LONG, HOW DUTY STATUS: TEMPORARY WORK __ RESTRICTED
MUCH, HOW OFTEN, HOWUSED. WHEN WERE THEY LAST USED: GENERAL POPULATION YES NO

FYPE AND EXTENT OF LIMITATION

 

 

 

23. Physician's summary and elaboration of all pertinent data (Physician shall comment on all positive answers in item 6 through 22. Physician may
develop by interview any additional medical history he deems Important, and record any significant findings here.)

| ih OU Mea (Hey

 

FYPED oO RINTED NAM ICIAN OR DATE 5 SIGNA) NUMB OF ATTACHED SHEETS
EXAMINERS. SHAW, CRN i | yl 19 2

 

 

WiveG

“ws Ur

. R ak, p.0.
David Mes

JUN 2.6 2018
yD

71079-066

PATEL, SAHIL

DOB: 03-21-1979

ARSD: 06-17-2019 MVCC

|
|

 
 

CAN a S.,
AOMAO Sova T)

 

Male: 4 NV

 

cr-00158-AKH

14

Z000' 000+ Ve

OF
Fs

iw}
iS
rat

pgpiauss esd
saivis aaliNA

ga E
) pe eatad OHD ocs

oak EEGs TODD OEDD pane SOAN ‘990 6L OTL # dOd | 2

- 9989 ‘va ‘8angqsdt{ Td

Ga
aD

Tr

 

Ng
So,
sh
one

_
a
oO
oH
ar
a1

eee
ee 7

ee 0 qeaea Tyyes twosd |

 
